                 Case 2:19-cv-01329-RSM Document 60 Filed 12/02/20 Page 1 of 3




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6
                                        AT SEATTLE
 7
     SWIRE PACIFIC HOLDINGS, INC., and                   CASE NO. C19-1329RSM
 8   THE EMPLOYEE HEALTH CARE PLAN
     FOR THE BOTTLING EMPLOYEES OF                       ORDER GRANTING PLAINTIFFS’
 9   SWIIRE PACIFIC HOLDINGS, INC. and ITS               MOTION FOR ATTORNEY FEES
     AFFILIATES,
10
                              Plaintiffs,
11
                  v.
12
     JAMES JONES, and JEFFREY R. CAFFEE
13   LEGAL, PLLC d/b/a THE LAW OFFICES
     OF JEFFREY R. CAFFEE,
14
                              Defendants.
15
            This matter comes before the Court on Plaintiffs Employee Health Care Plan for the
16
     Bottling Employees of Swire Pacific Holdings, Inc. and its’ Affiliates (“Plan”) and Swire
17
     Pacific Holdings, Inc., d/b/a Swire Coca-Cola, USA (“Swire”)’s Motion for Fees and Costs.
18
     Dkt. #51.
19
            On August 12, 2020, the Court granted Plaintiffs’ Motion for Summary Judgment. Dkt.
20
     #49. In its Order, the Court acknowledged that Plaintiffs were “moving for attorneys’ fees
21
     pursuant to the express terms of the Plan and 29 U.S.C. § 1132(g)” and noted that “Defendants
22
     do not contest Plaintiffs’ request for reasonable attorneys’ fees.” Id. The Court found that
23
     Plaintiffs were “entitled to $150,000 in subrogation and reimbursement from Defendants, along
24

     ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEY FEES - 1
              Case 2:19-cv-01329-RSM Document 60 Filed 12/02/20 Page 2 of 3



     with reasonable attorneys’ fees” and directed Plaintiffs to file a motion with evidence to
 1
     support the requested hourly rate and hours expended. Id. at 8.
 2
            On August 26, 2020, the instant Motion was filed. Dkt. #51. On September 2, 2020,
 3
     Defendants filed a Notice of Appeal appealing the Court’s Summary Judgment Order. Dkt.
 4
     #53. No party has sought to stay these proceedings.
 5
            Plaintiffs have requested $27,966.00 in fees as well as $686.52 in costs. Dkt. #51 at 1.
 6
     The fees are based on 11.6 hours at a rate of $345 per hour, 113.4 hours at $210 per hour, and
 7
     0.6 hours at $250 per hour. Id. at 3. These hourly rates and hours billed are supported by
 8
     declaration. See Dkt. #52. Based on the evidence submitted and the Court’s own experience,
 9
     these rates are reasonable for attorneys practicing this type of law in the District. The hours
10
     billed are reasonable given the amount of motions in this case and, in any event, are not
11
     contested by Defendants.
12
            Defendants have instead argued that fees should be denied entirely. Dkt. #55. Such
13
     arguments should have been raised in opposition to the Motion for Summary Judgment where
14
     fees were sought. The Court has already ruled that fees are to be awarded under the terms of
15
     the ERISA Plan at issue and 29 U.S.C. § 1132(g).             The only remaining issue is the
16

17 reasonableness of the requested award amount.
            Even if the Court were to consider Defendants’ new arguments, it would find an award
18
     of fees appropriate in this case. Although there are two independent bases for fees in this case,
19
     the Court has evaluated the Hummell factors for evaluating a discretionary award of attorneys’
20
     fees under 29 U.S.C. § 1132(g). See Simonia v. Glendale Nissan/Infiniti Disability Plan, 608
21
     F.3d 1118, 1121 (9th Cir. 2010) (Degree of opposing party’s culpability or bad faith; Ability of
22
     opposing party to satisfy a fee award; Whether an award would deter others from acting under
23
     similar circumstances; Whether the requesting party has sought to benefit all participants and
24

     ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEY FEES - 2
              Case 2:19-cv-01329-RSM Document 60 Filed 12/02/20 Page 3 of 3



     beneficiaries; The relative merits of the parties’ positions). Defendants argue that they brought
 1
     this case in good faith and that Defendant Jones cannot satisfy a fee award. Dkt. #55 at 2–6.
 2
     Plaintiffs correctly point out in Reply that, given the rulings of the case, Defendants’ litigation
 3
     was brought in bad faith and that there are two Defendants in this case who may be able to
 4
     satisfy a fee award. See Dkt. #58 at 3–5. The Court is satisfied by Plaintiffs’ arguments that an
 5
     award may deter others from “similar bad faith withholding of subrogation funds” and that
 6
     these funds will benefit all beneficiaries. See Dkt. #55 at 5–6. The Court agrees that “[t]his
 7
     subrogation provision was clearly included in the Plan as a method to defray costs, costs that
 8
     would undoubtedly need to be passed to plan beneficiaries if subrogation was deemed
 9
     unenforceable.” Id. at 6.
10
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
11
     finds and ORDERS that Plaintiffs’ Motion for Attorney Fees, Dkt. #51, is GRANTED in part.
12
     The Court awards Plaintiffs $27,966.00 in fees. Plaintiffs are directed to seek costs by filing a
13
     separate Bill of Costs under Local Civil Rule 54(d).
14

15
            DATED this 2nd day of December, 2020.
16

17

18

19
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

     ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEY FEES - 3
